F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                         OCT 9 2002
                            FOR THE TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk


    SANDERS LAND & CATTLE
    COMPANY; DAVID SANDERS;
    DAVE C. SANDERS; DON C.
    SANDERS, individually,

               Plaintiffs-Appellants,

         and                                           No. 01-2305
                                             (D.C. No. CIV-00-1115-PJK/RLP)
    CAROLYN SANDERS,                                     (D. N.M.)

               Plaintiff,
    v.

    DEPARTMENT OF AGRICULTURE,

               Defendant-Appellee.


                            ORDER AND JUDGMENT          *




Before HENRY and ANDERSON , Circuit Judges, and         BRORBY , Senior
Circuit Judge.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.

      Plaintiffs Sanders Land & Cattle Company, and David Sanders and his

sons, Dave C., and Don C. Sanders, appeal from an order of the district court

affirming the decision of the Farm Service Agency (FSA) of the United States

Department of Agriculture to deny their application for enrollment in the

Conservation Reserve Program (CRP). We affirm.

      The CRP encourages owners of highly erodible lands with eligible

cropping histories to take the land out of agricultural production to conserve and

improve soil and water resources. See 16 U.S.C. §§ 3801, 3831-3836; 7 C.F.R.

§ 1410.3(a)-(c). Farmers enrolled in the program receive annual rental payments

in exchange for converting their land to soil conservation uses.

      David Sanders and his wife Carolyn bought farm land located in

New Mexico. After they purchased the land, they formed the joint venture

Sanders Land & Cattle Company. Their sons operated the farm for approximately

six months prior to the deadline for applying for the CRP. In their application,

the Sanders listed Dave C. and Don C. Sanders as the owners of the farm and

Sanders Land & Cattle Company     as the operator. See Aplt. App. at 31.   The FSA


                                         -2-
denied the application because Sanders Land & Cattle Company        did not meet the

owner or operator eligibility requirements for the CRP and the sons had not

operated the farm for twelve months prior to the application deadline.

      On appeal, appellants argue that Sanders Land & Cattle Co. owned the land

and was eligible to participate in the CRP. They note that David and Carolyn

Sanders formed Sanders Land & Cattle Co. as a joint venture under the laws of

New Mexico, after they purchased the land. While agreeing that the warranty

deed is in David and Carolyn Sanders individual names, appellants assert David

and Carolyn Sanders intended that the joint venture own the farm. Appellants

argue that their intention that Sanders Land & Cattle Co. own the property should

control, not the record title. They further contend the district court failed to

review the FSA’s determination de novo as required. They maintain the FSA

erred as a matter of law, in determining that Sanders Land & Cattle Co. was not

eligible for enrollment in the CRP. They further note that they presented the

Hearing Officer with income tax returns on which they recorded income received

from the farm as a joint venture.

      We exercise jurisdiction pursuant to 28 U.S.C. § 1291 and 5     U.S.C. § 704.

We review the district court’s decision de novo.   N.M. Cattle Growers Ass’n v.

United States Fish & Wildlife Serv.   , 248 F.3d 1277, 1281 (10th Cir. 2001). The

Administrative Procedure Act permits us to set aside an agency’s action, findings,


                                           -3-
and conclusions if we determine they are “arbitrary, capricious, an abuse of

discretion, or otherwise not in accordance with law.”    5 U.S.C. § 706(2)(A).

“Under the arbitrary and capricious standard of review, this court must give the

agency’s decision substantial deference.”     Utahns for Better Transp. v. United

States Dep’t of Transp. , No. 01-4216, 2002 WL 31053978, at *13 (10th Cir.

Sept. 16, 2002).   “We review matters of law de novo.” Hasan v. United States

Dep’t of Labor, 298 F.3d 914, 916 (10th Cir. 2002) (quotations omitted).

       The regulations provide that only owners, operators, or tenants of eligible

land may apply to enroll in the CRP. 7 C.F.R. § 1410.5(a)(1). An owner is a

person or entity whom the FSA determines has “sufficient legal ownership of the

land.” 7 C.F.R. § 1410.2. An operator is “ a person who is in general control of

the farming operation on the farm.”      Id. An operator who wishes to participate in

the CRP “must have . . . operated . . . the eligible land for at least 12 months prior

to submission of an offer.” 7 C.F.R. § 1410.5(b).

       The FSA did not hold that      Sanders Land & Cattle Co. was not a joint

venture, but rather that   Sanders Land & Cattle Co. did not own the property under

CRP eligibility regulations. The agency determined no evidence existed “that

[ David and Carolyn Sanders ] have transferred ownership of the land to the joint

venture.” Aplt. App. at 49.




                                            -4-
       The FSA has issued guidelines for determining the date ownership of

property commences. These guidelines state that the county offices making the

determination shall look to the deed. Aplee. Supp. App. at 8. The guidelines do

not violate the Constitution or any federal statute. They are consistent with the

regulations and, thus, are not “arbitrary, capricious, an abuse of discretion, or

otherwise not in accordance with law.”      5 U.S.C. § 706(2)(A). Cf. S. Utah

Wilderness Alliance v. Norton , 301 F.3d 1217, 1228 (10th Cir. 2002) (“[A]s long

as an agency’s interpretation of its own regulations does not violate the

Constitution or a federal statute, it must be given controlling weight unless it is

plainly erroneous or inconsistent with the regulation.”)       (quotation omitted).

       The judgment of the United States District Court for the District of

New Mexico is AFFIRMED.


                                                           Entered for the Court



                                                           Wade Brorby
                                                           Senior Circuit Judge




                                            -5-